Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
The Abstract has been amended please see below:

(Currently Amended) The inventive technology, in at least one embodiment, may be described as a door leaf handler comprising: a stationary support; a rotatable frame established substantially above [ said ]   the  stationary support; and wheels configured to allow rotation of [ said ]   the  rotatable frame about a frame rotation axis, wherein 
[ said ]   the   rotatable frame comprises at least one hinge, and door leaf securement rails, and is openable and closeable at [ said ]   the  at least one hinge along a rotatable frame opening axis. An installer can install hardware on a door leaf secured in the rotatable frame when the installer is in a first position, and then, in order for that installer to be able to install door hardware on an 10 opposite side of the door from that same position, the installer can rotate the rotatable frame, with door secured in it, 180°. Locks and rotational stops, inter alia, can facilitate operation.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The instant invention is neither anticipated nor rendered obvious by the prior art because a device is not discloses nor suggested having a device comprising a stationary support with wheels mounted and rotatable frame riding on frame, hinge, and at least one lock in combination with the other claimed limitations. 
Hodges et al 2014/0084553)A1 does not disclose a device having rotatable frame and/or lock. 
Walker et al 6231034 discloses  a door holder but does not disclose wheels and/or a hinge.
Echternacht discloses a holder but does not disclose wheels and/or hinges.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEE D WILSON whose telephone number is (571)272-4499.  The examiner can normally be reached on M-TH 6;30-4;30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ORLANDO E. AVILES can be reached on 571-270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LEE D. WILSON
Examiner
Art Unit 3723



Ldw
/LEE D WILSON/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        March 23, 2021